Name: Commission Regulation (EC) NoÃ 670/2009 of 24Ã July 2009 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1234/2007 as regards public intervention by invitation to tender for the purchase of durum wheat or paddy rice, and amending Regulations (EC) NoÃ 428/2008 and (EC) NoÃ 687/2008
 Type: Regulation
 Subject Matter: trade policy;  EU institutions and European civil service;  agricultural policy;  agricultural activity;  foodstuff;  plant product;  European Union law
 Date Published: nan

 25.7.2009 EN Official Journal of the European Union L 194/22 COMMISSION REGULATION (EC) No 670/2009 of 24 July 2009 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards public intervention by invitation to tender for the purchase of durum wheat or paddy rice, and amending Regulations (EC) No 428/2008 and (EC) No 687/2008 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(a), (c) and (k), in conjunction with Article 4 thereof, Whereas: (1) Pursuant to Article 13(3) and Article 18(2) of Regulation (EC) No 1234/2007, as amended by Council Regulation (EC) No 72/2009 (2), the Commission may decide, as from 1 July 2009 for durum wheat and 1 September 2009 for paddy rice, on public intervention if the market situation and, particularly, trends in market prices so justify it. There is a need to lay down the conditions under which public intervention may occur, in the event of the Commission deciding that such intervention is necessary and to reiterate which authorities are competent, in this area, in the Member States, in accordance with the provisions of Commission Regulation (EC) No 884/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the financing by the European Agricultural Guarantee Fund (EAGF) of intervention measures in the form of public storage operations and the accounting of public storage operations by the paying agencies of the Member States (3), by specifying that such authorities shall intervene, for the purposes of this Regulation, as intervention agencies, including when paying agencies act directly. (2) In order to ensure that the public intervention system operates as simply and efficiently as possible, the rules relating to the approval of intervention centres by intervention agencies in the Member States should be defined, and the provisions relating to such approval should be decided upon. To this end, the conditions necessary for the approval of storage premises at intervention centres should be defined. (3) The conditions under which offers of durum wheat and paddy rice sent for intervention can be considered admissible, and the conditions for the take-over of products by such agencies must be as uniform as possible throughout the Community. In order to ensure that all operators are treated equally, the procedures applicable to purchases and, specifically, the admissibility of bids, acceptances and checks relating thereto should therefore be defined. (4) If storage premises at an approved intervention centre, situated in a Member State other than that in which the main activity of the operator is carried out, allow operators to deliver their products as cheaply as possible, the said operators should have the possibility of submitting their tenders in the Member State concerned. In order to avoid these operators being subject to additional administrative restrictions, they should therefore be authorised to carry out the formalities relating to the tenders using their VAT registration number in the Member State in which they carry out their main activity and be allowed to lodge, in order to substantiate their bid, a security obtained in the said Member State. (5) In order to ensure simplified and satisfactory management of the intervention measure, a batch presented should be homogenous and, in the case of rice, composed of rice of the same variety. A minimum quantity should also be established, below which the intervention agency is not obliged to accept the bid, but nevertheless taking into account the fact that a minimum additional tonnage may prove necessary in order to take into account the conditions and practices of the wholesale trade or environmental regulations in force in a Member State. In order to provide operators with information regarding applicable minimum amounts, intervention agencies should specify these minimum amounts in each tender notice that they publish and, if necessary, establish such amounts at a level higher than that laid down in this Regulation. (6) Durum wheat and paddy rice whose quality does not permit suitable further use or storage should not be accepted for intervention. The methods necessary for establishing the quality of durum wheat and paddy rice must, to this end, be defined. (7) Durum wheat is a cereal covered by minimum quality criteria for human consumption and must satisfy the health standards laid down by Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (4). These standards should apply when the product concerned is taken over under the present intervention scheme. (8) The risks inherent in exceeding the maximum admissible contaminant thresholds can be identified by the paying agencies or intervention agencies on the basis of information received from bidders and their own analysis criteria. In order to limit the financial costs, there is therefore justification for requiring analyses, under the responsibility of the agencies prior to the taking-over of products, only on the basis of a risk analysis enabling the quality of the products on entry into the intervention scheme to be guaranteed. Where a Member State takes a decision at the time of purchase of a product and that decision is inadequate in the light of the risk analysis required by these rules, that Member State should however be directly liable if it later emerges that the product did not comply with the minimum standards prescribed. Such a decision would not make it possible to guarantee the quality of the product and, therefore, ensure its proper preservation. Consequently, the circumstances under which a Member State is to be held liable should be specified. (9) When fixing the minimum quality of paddy rice, consideration should be given in particular to weather conditions in the rice-growing areas of the Community. (10) The checks to ensure that the products offered are actually present at the storage premises nominated by the bidder and that the requirements established regarding the weight and quality of goods offered are complied with should be precisely laid down. A distinction should be made between, on the one hand, acceptance of the goods offered after the quantity and compliance with the minimum quality requirements have been checked and, on the other hand, fixing the price to be paid to the bidder after the necessary tests have been carried out to identify the precise characteristics of each lot based on representative samples. (11) To allow sound management of this intervention measure, tenders for durum wheat and rice are firm and definitive. They may not therefore be amended or withdrawn and it is necessary for the submission of bids to be subject to the lodging of a security and to specify the means of its release and possible forfeit to the Community budget in the event of non-compliance with certain conditions regarding the admissibility of the said offers. (12) Article 18(2) and (4)(a) of Regulation (EC) No 1234/2007 states that the intervention price of durum wheat is fixed by the Commission by means of tendering procedures, without prejudice to price increases and reductions for quality purposes. These price variations linked to the main quality criteria for durum wheat need to be specified. (13) Article 18(4)(b) of Regulation (EC) No 1234/2007 states that the intervention price is fixed for paddy rice of a specific standard quality defined in point A of Annex IV to that Regulation and that, if the quality of the rice offered for intervention differs from that standard quality, the intervention price is to be adjusted by applying price increases or reductions. The application of such increases or reductions should reflect price differences observed on the paddy rice market for quality reasons. To this end, the basic characteristics of paddy rice should be taken into account, thereby allowing an objective assessment of its quality to be made; an assessment of moisture content, milling yield and grain defects, using simple and effective methods, meets this requirement. (14) For the purposes of harmonisation, checks on intervention stock should be carried out under the conditions set out in Article 2 of Regulation (EC) No 884/2006. (15) For the purposes of ensuring the efficient management of the system, the information required by the Commission should be sent electronically and communicated on the basis of methods made available to Member States by the Commission. (16) The provisions relating to the rice sector made in this Regulation replace those currently in force and made in Commission Regulation (EC) No 489/2005 of 29 March 2005 laying down detailed rules for implementing Council Regulation (EC) No 1785/2003 as regards determining the intervention centres and the taking over of paddy rice by the intervention agencies (5). However, in order to harmonise the rules applying to rice and durum wheat, it is appropriate not to repeat certain provisions contained in Regulation (EC) No 489/2005. (17) The provisions relating to durum wheat made in this Regulation replace those currently in force and made in Commission Regulation (EC) No 428/2008 of 8 May 2008 on determining the intervention centres for cereals (6). Provision should therefore be made for these no longer to apply to durum wheat as of 1 July 2009. (18) The provisions relating to durum wheat made in this Regulation replace those currently in force and made in Commission Regulation (EC) No 687/2008 of 18 July 2008 establishing procedures for the taking-over of cereals by intervention agencies or paying agencies and laying down methods of analysis for determining the quality of cereals (7). Provision should therefore be made for these no longer to apply to durum wheat as of 1 July 2009. (19) Regulations (EC) No 428/2008 and (EC) No 687/2008 should therefore be amended and Regulation (EC) No 489/2005 repealed. (20) In accordance with Article 8 of Regulation (EC) No 72/2009, the new provisions relating to public intervention measures made in Regulation (EC) No 1234/2007 are to apply as of 1 July 2009 as regards durum wheat and 1 September 2009 as regards the rice sector. The detailed rules for the application of these measures should therefore apply as of the same dates. (21) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: CHAPTER I PROVISIONS COMMON TO THE APPROVAL OF INTERVENTION CENTRES, PURCHASES AND BIDS SECTION 1 GENERAL RULES Article 1 Scope and definitions 1. This Regulation establishes, for the durum wheat and rice sectors, the detailed rules of application governing public intervention buying-in, as provided for in Article 13(3) and in Article 18(2) of Regulation (EC) No 1234/2007. 2. The buying-in referred to in paragraph 1 is carried out by the paying agencies or agencies approved by them, in accordance with Article 2(1) of Regulation (EC) No 884/2006, hereinafter referred to as intervention agencies. Article 2 Appointment and approval of intervention centres 1. The intervention centres to be designated by the Commission, in accordance with Article 41 of Regulation (EC) No 1234/2007, shall be subject to prior approval by the intervention agencies, pursuant to the provisions of this Regulation and the rules laid down in Regulation (EC) No 884/2006, particularly with regard to responsibility and checks, in accordance with Article 2 of that Regulation. 2. Before an intervention centre can be approved, the intervention agencies shall ensure that the storage premises at that centre meet at least the following standards: (a) a storage capacity of at least 20 000 tonnes for durum wheat or 10 000 tonnes for rice, for all storage premises at that centre; (b) a minimum stock exit capacity to allow, for each storage site, the removal of at least 5 % of the storage capacity per working day, or 1 000 tonnes for durum wheat and 500 tonnes for rice. 3. The information relating to the list of intervention centres and their storage premises, designated by the Commission in accordance with Article 41 of Regulation (EC) No 1234/2007, shall be amended and made available to Member States and the public in accordance with Articles 23 and 24 of this Regulation. SECTION 2 PROCEDURE FOR THE PURCHASE OF DURUM WHEAT OR PADDY RICE BY TENDER Article 3 Purchases 1. By means of a notice of call for tender, the intervention agencies shall purchase durum wheat or paddy rice following the opening of the tender by means of a Regulation adopted by the Commission, hereinafter referred to as Regulation opening the tendering procedure, in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. 2. The Regulation opening the tendering procedure shall state, in particular: (a) the name of the product, with its CN code; (b) the dates of the tenders; (c) the deadline (date and time) for the submission of bids; (d) the closing date of the tendering period; (e) the Member State(s) or region(s) concerned, in the event of the second subparagraph of Article 18(2) of Regulation (EC) No 1234/2007 applying. 3. With regard to paddy rice, the tender may be restricted to one or several types of rice as defined in Annex III, Part I, I.2 to Regulation (EC) No 1234/2007 (round grain rice, medium grain rice, long grain rice A or long grain rice B). 4. A period of at least six days must separate the date of entry into force of the Regulation opening the tendering procedure and the scheduled deadline for the first submission of bids. 5. The call for tender published by the intervention agency shall stipulate in particular the minimum quantities to which bids must refer. These quantities shall be at least 10 tonnes for durum wheat and 20 tonnes for rice. However, if the conditions and practices of the wholesale trade or environmental regulations in force in a Member State justify the application of minimum quantities larger than those laid down in the first subparagraph above, these quantities shall be laid down in the call for tender by the relevant intervention agency. 6. The obligations resulting from the tendering procedure shall not be transferable. Article 4 Conditions for the submission and admissibility of bids 1. The purchases referred to in Article 3 shall take place on the basis of bids submitted by operators to intervention agencies in the Member States, with bids being submitted in writing or electronically, with acknowledgement of receipt. 2. In order for a bid to be admissible by the intervention agency, it must include the following: (a) a form supplied by the Member States, based on a harmonised model produced by the Commission and meeting the conditions laid down in Article 24, including, at least, the following information: (i) the name of the bidder; its address and VAT registration number in the Member State in which it performs its main activity, or its farm registry number; (ii) the product offered, indicating, in the case of rice, the type and variety; (iii) the place where the product is stored at the time that the bid is submitted; (iv) the storage facilities at the intervention centre for which the bid is made at the lowest price; (v) the quantity offered, the year in which the product offered was harvested, an indication of its Community origin and the Community area of production; (vi) the price proposed per tonne for merchandise corresponding to the minimum quality for durum wheat or the standard quality for rice, sent to the storage facility at the designated intervention centre, and not unloaded, and expressed in EUR to a maximum of two decimal points. This price shall not exceed the reference price referred to in Article 8(a) of Regulation (EC) No 1234/2007 in respect of durum wheat or the reference price referred to in Article 8(b) of the same Regulation in the case of paddy rice; (vii) for rice, the pesticide treatments carried out after harvest, specifying the doses used; (viii) the main characteristics of the product offered; (b) the following documents are to be enclosed: (i) evidence that the bidder has lodged a security of EUR 30 per tonne for durum wheat or EUR 50 per tonne for paddy rice, prior to the deadline for submission of bids; this security may be lodged in the Member State where the bidder conducts its main activity if it submits a bid in another Member State; (ii) a declaration from the bidder confirming that the quantities offered are situated in the storage facilities referred to in point (a)(iii) of this paragraph; (iii) a declaration from the bidder to the effect that the bid relates to a homogenous batch, and that, with regard to rice, this batch consists of paddy rice of the same variety and that the minimum quantities are those laid down in the call for tender published by the intervention agency. 3. The intervention agency shall register the bids received, the date on which they were received and the quantities concerned. 4. Bids shall be firm and definitive. Article 5 Verification of bids by the intervention agency 1. Intervention agencies shall verify the admissibility of bids on the basis of the requirements specified in Article 4(2). If the bid is not admissible, the operator concerned shall be notified thereof immediately by the intervention agency. 2. The compliance of the documents referred to in Article 4(2)(b)(ii) and (iii) may be verified once the admissibility of bids has been established by the intervention agency, if necessary with the assistance of the intervention agency responsible for the storage facility designated by the bidder, in accordance with Article 22(3). In the event of one or another of the documents referred to in the first subparagraph above not complying, the bid shall be cancelled and Article 9(2) shall apply. Article 6 Notification of bids to the Commission 1. By 14.00 (Brussels time) on the day after the deadline for submission of bids at the latest, the intervention agency shall notify the Commission of the admissible bids, subject to the conditions laid down in Article 24. The tenderers shall not be identified. If no admissible tenders are received, the Member State shall notify the Commission thereof within the same time limit. 2. Admissible bids which have not been communicated to the Commission shall be excluded from the tender. Article 7 Decision on the basis of the tenders On the basis of the bids communicated in accordance with Article 6(1) of this Regulation, the Commission shall decide either not to proceed with bids received or establish the maximum buying-in price, in accordance with the procedure set out in Article 195(2) of Regulation (EC) No 1234/2007. Article 8 Decisions on tenders 1. Once a maximum buying-in price has been established by the Commission, in accordance with Article 7, the intervention agencies shall accept admissible bids equal to or below the maximum amount. All other bids shall be rejected. 2. If no maximum buying-in price has been established, all bids shall be rejected. 3. Intervention agencies, either following publication of the regulation or notification of the decision establishing the maximum buying-in price referred to in Article 7, or specifying that bids have not been successful, shall take the decisions referred to in paragraphs 1 and 2. 4. Each tenderer shall be informed by the relevant agency of the result of the tender bid by no later than the working day following the publication or notification referred to in paragraph 3. Article 9 Release and forfeit of securities 1. The actual presence of products in the storage facility designated by the bidder in accordance with Article 4(2)(a)(iii), the presentation of a homogeneous batch, the continuation of the bid communicated to the Commission and the take-over of the product by the relevant agency shall be the main requirements within the meaning of Article 20(2) of Commission Regulation (EEC) No 2220/85 (8). 2. If the main requirements referred to in paragraph 1 above are not complied with, the security shall be forfeit save in cases of force majeure, and shall be entered as assigned revenue in accordance with Article 12 of Commission Regulation (EC) No 883/2006 (9). 3. For the purposes of applying this Article, intervention agencies shall carry out checks on the quantities present in the places of storage by applying mutatis mutandis the rules and conditions laid down in Regulation (EC) No 884/2006 as regards checks on the physical presence of products stored under public storage operations, and more specifically those provided for under point B.III of Annex I to that Regulation. These checks shall be carried out on at least 5 % of the bids and 5 % of the quantities offered, on the basis of a risk analysis. 4. The security shall be released from the time that the decision referred to in Article 8(3) is published, if the bid is rejected. 5. With regard to bids selected, the security shall be released within five working days following the date on which the take-over record referred to in the third subparagraph of Article 18(1) is drawn up. SECTION 3 PROCEDURE FOR THE TRANSIT OF PRODUCTS Article 10 Delivery 1. The date or dates for delivery to the storage centre at the approved intervention centre designated by the bidder shall be established by the intervention agency and notified to the bidder as soon as possible. However, if products cannot be delivered to the storage facility at the intervention centre designated by the bidder, the intervention agency shall designate storage facilities at another approved intervention centre, or storage facilities at another intervention centre, to which delivery must place, at the lowest cost, and shall set the delivery date or dates. 2. All products shall be delivered to the storage centre at the approved intervention centre by no later than the end of the third month following the month in which the bid was received, and no later than 30 June for durum wheat or 31 August for paddy rice. 3. The representative of the intervention agency shall take the goods over in the presence of the bidder or his duly authorised agent. 4. The quantity delivered must be weighed in the presence of the bidder or his duly authorised agent and a representative of the intervention agency who must be independent vis-Ã -vis the bidder. However, the representative of the intervention agency may also be the storekeeper. In that case: (a) within 30 days of take-over, the intervention agency shall itself conduct an inspection involving at least a volumetric check; any difference between the quantity determined by weighing and the quantity estimated in accordance with the volumetric method must not exceed 5 %; (b) where the tolerance is not exceeded, the storekeeper shall bear all costs relating to any quantities missing, at a later weight check, compared to the weight entered in the accounts on take-over; (c) where the tolerance is exceeded, weighing shall take place forthwith. The cost of weighing shall be borne by the storekeeper if the weight determined is less than that recorded, or by the Member State if it is more. Article 11 Transport costs 1. The cost of transporting merchandise to the storage facility at the intervention centre designated by the bidder as cheaply as possible, in accordance with Article 4(2)(a)(iv), shall be met by the bidder, where the distance involved is equal to or less than 100 km. Transport costs over 100 km shall be borne by the intervention agency. 2. If the storage facility at the intervention centre designated by the bidder is changed by the intervention agency in accordance with the second subparagraph of Article 10(1), the additional transport costs (except for the first 20 km) shall be met by the intervention agency. However, transport costs over 100 km shall be borne by the intervention agency in their entirety. 3. The costs to be met by the intervention agency, referred to in paragraphs 1 and 2 above shall be reimbursed by the Commission, on a non-flat rate basis, in accordance with Article 4(1)(c) of Regulation (EC) No 884/2006. CHAPTER II SPECIFIC PROVISIONS FOR DURUM WHEAT Article 12 Quality of durum wheat offered 1. In order to be accepted for intervention, the durum wheat must be of sound and fair merchantable quality. 2. Durum wheat must be considered unimpaired in order to be deemed of sound and fair merchantable quality. To this end, it must meet the quality criteria examined according to the characteristics set out in Annex I, Part A and the minimum quality criteria for durum wheat set out in Annex I, Part B. Article 13 Sampling and tests of offers of durum wheat 1. The quality characteristics shall be established on the basis of a representative sample of each batch of durum wheat offered, consisting of samples taken at the rate of once every delivery for at least every 60 tonnes. 2. The intervention agency shall see that the characteristics of the samples taken are analysed under its responsibility within 20 working days of the representative sample being made up. 3. The standard methods to be used to determine the quality of durum wheat offered for intervention are set out in Annex II as follows:  Part A: Standard method for determining matter other than basic cereals of unimpaired quality,  Part B: Standard method for determining the moisture content of durum wheat,  Part C: Standard method for determining the rate of loss of vitreous aspect of durum wheat,  Part D: Other methods applicable to determining the quality of durum wheat. 4. Member States shall check levels of contaminants, including radioactivity, on the basis of a risk analysis, taking account in particular of the information supplied by the bidder and the commitments of the latter regarding compliance with the standards set, especially in the light of the results of the analyses. If necessary, the rate and scope of the controls shall be determined in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007, particularly where the market situation may be seriously disrupted by contaminants. 5. The bidder shall bear the costs relating to: (a) analyses of contaminants; (b) the amylasic activity (Hagberg) test; (c) the determination of the protein content; (d) the withdrawal of the products if the tests have shown that the durum wheat offered does not meet the minimum quality required for intervention. 6. The test results shall be notified to the bidder in the take-over record provided for in Article 18. 7. In cases of dispute, the intervention agency shall have the necessary tests on the products in question carried out again, the cost being met by the losing party. 8. In the event that tests or inspections do not allow the durum wheat offered to be accepted for intervention, the bidder may replace the batch concerned, no later than 20 working days afterwards, without prejudice to the deadline for delivery set out in Article 10(2). By way of derogation from Article 11, the transport costs involved in this replacement shall be borne solely by the bidder. Article 14 Take-over of offers of durum wheat 1. The durum wheat offered shall be taken over by the intervention agency when the quantity and compliance with the conditions, as set out in Article 12, have been established by its representative for the entire batch in respect of the goods delivered to the intervention store, in accordance with the provisions of Article 13. 2. The take-over must take place within 60 days of the last delivery as set out in Article 10(2), but no later than 31 July. However, if the provisions of Article 13(8) apply, the take-over must take place no later than 31 August. CHAPTER III SPECIFIC PROVISIONS FOR RICE Article 15 Quality of paddy rice offered 1. In order to be accepted for intervention, the paddy rice must be of sound and fair merchantable quality. 2. Paddy rice shall be considered of sound and fair merchantable quality if: (a) it meets the criteria set out in Annex III, Part A, with regard to the base milling yield of the rice, and in Annex III, Part B, with regard to the maximum percentage of defects permissible; (b) its moisture content does not exceed 14,5 %; (c) it is free of odour and does not contain live insects; (d) the level of radioactivity does not exceed the maximum levels permitted by Community legislation. Article 16 Sampling and tests of offers of paddy rice 1. With a view to verifying the requisite quality requirements under Article 15 for accepting the rice for intervention, samples shall be taken by the intervention agency in the presence of the bidder or his/her duly authorised representative. Three representative samples, each weighing a minimum of one kilogram, shall be collected. One each shall go to: (a) the bidder; (b) the store where the take-over is to take place; (c) the intervention agency. To make up the representative samples, the number of samples to be taken shall be obtained by dividing the quantity of the batch on offer by 10 tonnes. Each sample shall weigh the same. The representative samples shall be made up of the sum of the individual samples, divided by three. The requisite quality requirements shall be verified using the representative sample intended for the store where take-over is to take place. 2. Representative samples shall be made up for each part-delivery (lorry, barge, railway wagon), under the conditions set out in paragraph 1. Before its entry into the intervention store the examination of each part-delivery may be restricted to a check of the moisture content and impurity level and verification that no live insects are present. However, if it later becomes apparent when the check is finalised that a part-delivery does not satisfy the minimum quality requirements, the batch shall be refused for take-over. The entire batch must be withdrawn. The bidder shall bear the costs of this operation. If the intervention agency in a Member State is able to check all the minimum quality requirements for each part-delivery before it enters the store, it shall refuse take-over of any part-delivery that fails to satisfy these requirements. 3. The rice shall be monitored for radioactive contamination only if the situation so requires and during the necessary period. Where necessary, the duration and scope of checks shall be determined in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. 4. The test results shall be notified to the bidder in the take-over record provided for in Article 18. 5. In cases of dispute, the intervention agency shall have the necessary tests on the products in question carried out again, the cost being met by the losing party. The new test shall be carried out by a laboratory approved by the intervention agency on the basis of a new representative sample composed of equal parts of representative samples kept by the bidder and the intervention agency. In the event of part-deliveries of the batch offered, the result shall be obtained from the weighted average of the findings of the analyses of the new representative samples of each part-delivery. 6. In the event where the tests do not allow the paddy rice offered to be accepted for intervention, the bidder may replace the batch concerned, no later than 20 working days afterwards, without prejudice to the deadline for delivery set out in Article 10(2). By way of derogation from Article 11, the transport costs inherent in this replacement shall be borne solely by the bidder. Article 17 Take-over of offers of paddy rice 1. The rice offered shall be taken over by the intervention agency where the minimum quantity and characteristics laid down in Articles 3 and 15 have been established by its agent for the goods delivered to the intervention store, in accordance with the provisions of Article 16. 2. The take-over must take place within 60 days of the last delivery as set out in Article 10(2), but no later than 30 September. However, if the provisions of Article 16(6) apply, the take-over must take place no later than 31 October. CHAPTER IV COMMON PROVISIONS FOR TAKE-OVER, INSPECTIONS AND COMMUNICATIONS Article 18 Take-over record 1. A take-over record shall be drawn up for each offer, by the intervention agency responsible for the approval of the storage premises for which the lowest bid was submitted. The bidder or his/her representative may be present when the record is being drawn up. It shall indicate at least: (a) the number of samples taken to make up the representative sample; (b) the date(s) on which the quantity and characteristics of the batch were checked; (c) the weight delivered and the variety of the rice; (d) the characteristics of the batch as indicated by the tests; (e) the body responsible for the tests. This record is signed and dated by the intervention agency and the storekeeper. 2. The take-over record may be drawn up once 95 % of the quantity offered is taken over. Article 19 Establishing the price to be paid to the bidder and payment 1. The price payable to the bidder shall be the bid price referred to in Article 4(2)(a)(vi) of this Regulation, without prejudice to the provisions of Article 11 and any price increases or reductions referred to in Annex IV, for durum wheat and in Annex V, for paddy rice, or set in accordance with Article 18(4)(b) of Regulation (EC) No 1234/2007. 2. Payment shall be made no later than 35 days following the date of take-over, as set out in Articles 14 and 17, where applicable. Where Article 13(7) applies with regard to durum wheat, or where Article 16(5) applies with regard to paddy rice, payment shall be made as soon as possible after the results of the last test are notified to the bidder. Where bidders must submit an invoice before they can be paid and where this invoice is not submitted within the time limit laid down in the first subparagraph, payment shall be made within five working days of the actual submission of the invoice. Article 20 Control measures 1. Without prejudice to the checks required by this Regulation for the take-over of goods, the checks of the intervention stocks shall be carried out under the conditions set out in Article 2 of Regulation (EC) No 884/2006. 2. Where the checks are to be carried out on the basis of the risk analysis referred to in Article 13(4) of this Regulation, the Member State shall be liable for the financial consequences of any failure to comply with the maximum admissible contaminant level in accordance with the rules set out in Article 2 of Regulation (EC) No 884/2006. However, in the case of ochratoxin A and aflatoxin, if the Member State concerned is able to prove to the Commissions satisfaction that the standards were met on entry, that normal storage conditions were observed and that the storekeepers other commitments were respected, the financial liability shall be borne by the Community budget. 3. Where the storage premises designated in accordance with Article 4(2)(a)(iii) is in a Member State other than that where the offer is made, and the intervention agency that received the offer decides to make an on-site check to verify the actual presence of the products, this agency shall send a request for a check and a copy of the offer to the intervention agency responsible for those storage premises. The on-site check shall be carried out within the period set by the intervention agency that received the offer. Article 21 National rules The intervention agencies shall, where necessary, adopt additional procedures and conditions for take-overs, compatible with the provisions of this Regulation, to take account of any special conditions existing in the Member State in question. Article 22 Communication of the take-overs to the Commission and the intervention agencies 1. Subject to the conditions set out in Article 24, by no later than 14.00 (Brussels time) each Wednesday, each Member State must communicate the following for the previous week by product and by type of product, where applicable: (a) the total quantities corresponding to the bids accepted pursuant to Article 8; (b) the total quantities corresponding to the bids cancelled pursuant to the second subparagraph of Article 5(2); (c) the total quantities accepted but not delivered within the deadlines set out in Article 10; (d) the total quantities not meeting the minimum characteristics required for take-over; (e) the total quantities taken over. 2. Each Member State must, under the conditions set out in Article 24, by the end of the month following the takeover deadline referred to in Article 14(2) of this Regulation, by region set out in Annex III to Council Regulation (EEC) No 837/90 concerning statistical information to be supplied by the Member States on cereals production (10), communicate the average results of specific weight, moisture content, percentage of broken grains and protein content recorded for the batches of durum wheat taken over. 3. The exchange of information between the intervention agencies, with regard to the checks provided for in Article 20(3), shall be electronic, under the conditions set out in Article 24. Article 23 Communication from the intervention agencies and approved intervention centres to the Commission 1. Member States shall communicate to the Commission, under the conditions set out in Article 24, the following information: (a) on the intervention agencies approved in accordance with Article 1; and (b) on the intervention centres approved in accordance with Article 2, and their storage premises. 2. The Commission shall publish the list of the intervention agencies provided for in Article 1(2) in the C series of the Official Journal of the European Union. 3. Amendments to the list of intervention centres and their storage premises, provided for in Article 2(3), and to the list of intervention agencies, provided for in Article 23(2), shall be made available to the Member States and to the public by all appropriate technical means via the information systems put in place by the Commission, including publication on the Internet. Article 24 Method applicable to communication 1. The communications and exchanges of information between the Member States and the Commission provided for by this Regulation shall be electronic via the information systems made available to the competent authorities by the Commission or the Member States. 2. The documents concerned shall be drawn up and sent in line with the procedures set by these information systems. 3. The form and content of the documents shall be defined on the basis of models or methods made available to users through information systems. Those models and methods shall be adapted and updated after the Management Committee for the Common Organisation of Agricultural Markets has been informed. 4. Data on communications shall be entered and updated in the information systems under the responsibility of the competent authority of the Member State, in accordance with the access rights granted by the authorities in question. CHAPTER V AMENDMENTS, REPEALS AND FINAL PROVISIONS Article 25 Amendment of Regulation (EC) No 428/2008 In Annex I to Regulation (EC) No 428/2008, column (4) on durum wheat is deleted. Article 26 Amendment of Regulation (EC) No 687/2008 Regulation (EC) No 687/2008 is amended as follows: 1. in Article 1, the first subparagraph is replaced by the following: During the periods referred to in the first subparagraph of Article 11(1) of Regulation (EC) No 1234/2007, any holder of a homogeneous batch of not less than 80 tonnes of common wheat, barley, maize or sorghum, harvested within the Community, shall be entitled to offer these cereals to the paying agency or intervention agency (hereinafter both referred to as the intervention agency).; 2. in the first subparagraph of Article 4(2), point (a) is replaced by the following: (a) for common wheat, those established under Regulation (EEC) No 315/93, including the requirements regarding the Fusarium-toxin level for common wheat laid down in points 2.4 to 2.7 of the Annex to Commission Regulation (EC) No 1881/2006 (11); 3. Article 5(h) is deleted; 4. Article 7(2)(c) is replaced by the following: (c) determination of the protein content of common wheat;; 5. Article 10 is amended as follows: (a) points (c) and (d) are replaced by the following: (c) where the percentage of broken grains exceeds 3 % for common wheat and barley, and 4 % for maize and sorghum, a reduction of EUR 0,05 shall be applied for each additional 0,1 percentage point; (d) where the percentage of grain impurities exceeds 4 % for maize and sorghum, and 5 % for common wheat and barley, a reduction of EUR 0,05 shall be applied for each additional 0,1 percentage point;; (b) point (f) is replaced by the following: (f) where the percentage of miscellaneous impurities (Schwarzbesatz) exceeds 1 % for common wheat, barley, maize and sorghum, a reduction of EUR 0,1 shall be applied for each additional 0,1 percentage point;; (c) point (g) is deleted; 6. in Annex I, the Durum wheat column is deleted; 7. Annex II is amended as follows: (a) point 1.2 is amended as follows: (i) the first subparagraph of point (a) is replaced by the following: Grains which, after elimination from the sample of all other matter referred to in this Annex, pass through sieves with apertures of the following dimensions, shall be considered as shrivelled grains: common wheat 2,0 mm, barley 2,2 mm.; (ii) in point (d), the second subparagraph is deleted; (b) point 1.3 is replaced by the following: 1.3. Sprouted grains Sprouted grains are those in which the radicle or plumule is clearly visible to the naked eye. However, account must be taken of the general appearance of the sample when its content of sprouted grains is assessed. In some kinds of cereals the germ is protuberant and the germ tegument splits when the batch of cereals is shaken. These grains resemble sprouted grains but must not be included in that group. Sprouted grains are only those where the germ has undergone clearly visible changes which make it easy to distinguish the sprouted grain from the normal grain.; (c) point 2.1 is deleted; 8. point 1 of Annex III is amended as follows: (a) the first subparagraph is replaced by the following: For common wheat and barley, an average sample of 250 g shall be passed through two sieves, one with slotted perforations of 3,5 mm and the other with slotted perforations of 1,0 mm, for half a minute each.; (b) the seventh subparagraph is replaced by the following: The partial sample shall be passed for half a minute through a sieve with a mesh size of 2,0 mm for common wheat and 2,2 mm for barley. Matter which passes through this sieve shall be considered as shrivelled grains. Grains damaged by frost and unripe green grains belong to the shrivelled grains group.; 9. Annex VI is deleted. Article 27 Repeal Regulation (EC) No 489/2005 is repealed with effect from 1 September 2009. References made to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VI. Article 28 Entry into force and application This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2009 for durum wheat and from 1 September 2009 for the rice sector. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 30, 31.1.2009, p. 1. (3) OJ L 171, 23.6.2006, p. 35. (4) OJ L 37, 13.2.1993, p. 1. (5) OJ L 81, 30.3.2005, p. 26. (6) OJ L 129, 17.5.2008, p. 8. (7) OJ L 192, 19.7.2008, p. 20. (8) OJ L 205, 3.8.1985, p. 5. (9) OJ L 171, 23.6.2006, p. 1. (10) OJ L 88, 3.4.1990, p. 1. (11) OJ L 364, 20.12.2006, p. 5. ANNEX I (Article 12(2)) PART A 1. DEFINITION OF CHARACTERISTICS TO BE EXAMINED IN ORDER TO QUALIFY A BASIC CEREAL AS BEING OF UNIMPAIRED QUALITY 1.1. Broken grains All grains whose endosperm is partially uncovered shall be regarded as broken grains. Grains damaged by threshing and grains from which the germ has been removed also belong to this group. 1.2. Grain impurities (a) Shrivelled grains: Grains which, after elimination from the sample of all other matter referred to in this Annex, pass through sieves with apertures of the following dimensions, shall be considered as shrivelled grains: durum wheat: 1,9 mm. shrivelled grains means grains which, after elimination of all other matter referred to in this Annex, pass through sieves with apertures of 2,0 mm. In addition, grains damaged by frost and unripe grains (green) belong to this group; (b) Other cereals: All grains which do not belong to the species of grain sampled; (c) Grains damaged by pests: Grains which have been nibbled. Bug-ridden grains also belong to this group; (d) Grains in which the germ is discoloured, mottled grains, grains affected with fusariosis: Grains in which the germ is discoloured are those of which the tegument is coloured brown to brownish black and of which the germ is normal and not sprouting. For durum wheat:  grains which show a brown to brownish black discoloration elsewhere than on the germ itself shall be considered as mottled grains,  grains affected with fusariosis are grains whose pericarp is contaminated with Fusarium mycelium; such grains look slightly shrivelled, wrinkled and have pink or white diffuse patches with an ill-defined outline; (e) Grains overheated during drying are those which show external signs of scorching but which are not damaged grains. 1.3. Sprouted grains Sprouted grains are those in which the radicle or plumule is clearly visible to the naked eye. However, account must be taken of the general appearance of the sample when its content of sprouted grains is assessed. In some kinds of cereals the germ is protuberant, e.g. in durum wheat, and the germ tegument splits when the batch of cereals is shaken. These grains resemble sprouted grains but must not be included in that group. Sprouted grains are only those where the germ has undergone clearly visible changes which make it easy to distinguish the sprouted grain from the normal grain. 1.4. Miscellaneous impurities (Schwarzbesatz) Grains of basic cereals and other cereals which are damaged, affected by ergot or decayed are to be classified as miscellaneous impurities even if they have defects which belong to other categories. (a) Extraneous seeds: Extraneous seeds are seeds of plants, whether or not cultivated, other than cereals. They include seeds not worth recovering, seeds which can be used for livestock and noxious seeds. Noxious seeds means seeds which are toxic to humans and animals, seeds hampering or complicating the cleaning and milling of cereals and seeds affecting the quality of products processed from cereals; (b) Damaged grains: Damaged grains are those rendered unfit for human consumption and, as regards feed grain, for consumption by cattle, owing to putrefaction, mildew, or bacterial or other causes. Damaged grains also include grains damaged by spontaneous heat generation or too extreme heating during drying. These heated or smutty grains are fully grown grains in which the tegument is coloured greyish brown to black, while the cross-section of the kernel is coloured yellowish grey to brownish black. Grains attacked by wheat-midge shall be considered damaged grains only when more than half the surface of the grain is coloured grey to black as a result of secondary cryptogamic attack. Where discoloration covers less then half the surface of the grain, they must be classed with grains damaged by pests; (c) Extraneous matter: All matter in a sample of cereals retained by a sieve with apertures of 3,5 mm (with the exception of grains of other cereals and particularly large grains of the basic cereal) and that passing through a sieve with apertures of 1,0 mm shall be considered extraneous matter. Also included are stones, sand, fragments of straw and other impurities in the samples which pass through a sieve with apertures of 3,5 mm and are retained by a sieve with apertures of 1,0 mm; (d) husks; (e) ergot; (f) decayed grains; (g) dead insects and fragments of insects. 1.5. Live pests 1.6. Piebald grains Piebald grains of durum wheat are grains whose kernel cannot be regarded as entirely vitreous. 1.7. Colour of cereal The colour of the cereal is specific to this cereal, free from odour and live pests (including mites) at all stages of its development. 1.8. Contaminants The maximum permissible levels of contaminants, including radioactivity, applicable under Community rules shall not exceed the levels established under Regulation (EEC) No 315/93, including the requirements set out in the Annex to Commission Regulation (EC) No 1881/2006 (1). 2. FACTORS TO TAKE INTO ACCOUNT WHEN DEFINING DURUM WHEAT IMPURITIES Grain impurities means shrivelled grains, grains of other cereals, grains damaged by pests, grains in which the germ is discoloured, mottled grains or grains affected with fusariosis and grains overheated during drying. Miscellaneous impurities means extraneous seeds, damaged grains, extraneous matter, husks, ergot, decayed grains, dead insects and fragments of insects. PART B CRITERIA FOR MINIMUM QUALITY OF DURUM WHEAT A. Maximum moisture content 14,5 % B. Maximum percentage of matter which is not basic cereal of unimpaired quality, of which a maximum: 12 % 1. Broken grains 6 % 2. Impurities consisting of grains (other than indicated at 3) 5 % of which: (a) shrivelled grains (b) other cereals 3 % (c) grains damaged by pests (d) grains in which the germ is discoloured (e) grains overheated during drying 0,50 % 3. Mottled grains and/or grains affected with fusariosis, 5 % of which:  grains affected with fusariosis 1,5 % 4. Sprouted grains 4 % 5. Miscellaneous impurities (Schwarzbesatz), 3 % of which: (a) extraneous seeds:  noxious 0,10 %  other (b) damaged grains  grains damaged by spontaneous heating or too extreme heating during drying 0,05 %  other (c) extraneous matter (d) husks (e) ergot 0,05 % (f) decayed grains (g) dead insects and fragments of insects C. Maximum percentage of wholly or partially piebald grains 27 % D. Maximum tannin content (2)  E. Minimum specific weight (kg/hl) 78 F. Minimum protein content (2): 11,5 % G. Hagberg falling number (seconds) 220 H. Minimum Zeleny index (ml)    : Not applicable (1) OJ L 364, 20.12.2006, p. 5. (2) As % of dry matter. ANNEX II (Article 13(3)) PART A 1. STANDARD METHOD FOR DETERMINING MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY The standard method for determining matter other than basic cereals of unimpaired quality shall be that set out below: 1.1. For common wheat, an average sample of 250 g shall be passed through two sieves, one with slotted perforations of 3,5 mm and the other with slotted perforations of 1,0 mm, for half a minute each. In order to ensure constant sifting, it is advisable to use a mechanical sieve, e.g. a vibrating table with fitted sieves. The matter retained by the sieve with slotted perforations of 3,5 mm and that passing through the sieve with slotted perforations of 1,0 mm must be weighed together and regarded as extraneous matter. Where the matter retained by the sieve with slotted perforations of 3,5 mm includes parts of the other cereals group or particularly large grains of the basic cereal, those parts or grains shall be returned to the sifted sample. During sifting, in the sieve with slotted perforations of 1,0 mm, a check must be made for live pests. From the sifted sample, a sample of 50 to 100 g shall be taken using a separator. This partial sample must be weighed. The partial sample should then be spread out on a table with tweezers or a horn spatula and broken grains, other cereals, sprouted grains, grains damaged by pests, grains damaged by frost, grains in which the germ is discoloured, mottled grains, extraneous seeds, ergots, damaged grains, decayed grains, husks and live pests and dead insects must be extracted. Where the partial sample includes grains still in the husk, they shall be husked by hand, the husks obtained being considered as pieces of husks. Stones, sand and fragments of straw shall be considered extraneous matter. The partial sample shall be passed for half a minute through a sieve with a mesh size of 1,9 mm for common wheat. Matter which passes through this sieve shall be considered as shrivelled grains. Grains damaged by frost and unripe green grains shall belong to the shrivelled grains group. 1.2. Groups of matter other than basic cereals of unimpaired quality, determined according to the methods referred to in point 1 must be weighed very carefully to the nearest 0,01 g and distributed according to percentage over the average sample. The particulars entered in the analysis report shall be to the nearest 0,1 %. Check for live pests. As a general rule, two analyses must be made for each sample. They must not differ by more than 10 % in respect of the total of the abovementioned matter. 1.3. The apparatus to be used for the operations referred to in points 1 and 2 is as follows: (a) sample separator, e.g. a conical or grooved apparatus; (b) precision or assay balance; (c) sieves with slotted perforations of 1,0 mm, 1,8 mm, 1,9 mm, 2,0 mm, 2,2 mm and 3,5 mm and sieves with a 1,8 mm and 4,5 mm round mesh. The sieves may be fitted to a vibrating table. PART B 2. STANDARD METHOD FOR DETERMINING THE MOISTURE CONTENT OF DURUM WHEAT The standard method for determining the moisture content of durum wheat is that given below. However, Member States may also use other methods based on the same principle or method ISO 712:1998 or a method based on infra-red technology. In case of dispute, only the results obtained using the method set out in Annex II, Part B shall be accepted. 2.1. Principle The product is dried at a temperature of 130 to 133 °C under normal atmospheric pressure, for an appropriate period of time according to the size of the particles. 2.2. Scope This drying method is used for cereals crushed into particles of which at least 50 % pass through a sieve with 0,5 mm mesh and leave not more than 10 % residue on the sieve with a 1,0 mm round mesh. It is also used for flour. 2.3. Apparatus Precision balance. Crusher made of a material which does not absorb moisture, is easy to clean, enables crushing to be effected quickly and evenly without overheating, limits contact with the outside air to the minimum, and meets the requirements mentioned in 2 (e.g. a detachable roller mill). Receptacle made of non-corrodible metal or glass, fitted with a sufficiently tight-fitting lid; working surface allowing distribution of the test sample at 0,3 g per square centimetre. Electrically heated isothermic heating chamber, set at a temperature of 130 to 133 °C (1), having adequate ventilation (2). Dessicator with a metal or, failing metal, porcelain plate (thick, perforated), containing any suitable dessicant. 2.4. Procedure Drying Weigh to the nearest 1 mg a quantity of approximately than 5 g of the crushed small-grained cereals or 8 g of the crushed maize in the pre-weighed receptacle. Place the receptacle in a heating chamber heated to a temperature of 130 to 133 °C. This should be done as quickly as possible, so as to prevent too great a drop in temperature. Leave small-grained cereals to dry for two hours and maize for four hours after the heating chamber regains a temperature of 130 to 133 °C. Remove the receptacle from the heating chamber, quickly replace the lid, leave to cool for 30 to 45 minutes in a dessicator and weigh (to the nearest 1 mg). 2.5. Method of calculation and formulae E = the initial mass, in grams, of the test sample M = the mass, in grams, of the test sample after preparation M ² = the mass, in grams, of the test sample after crushing m = the mass, in grams, of the dry test sample The moisture content as a percentage of the product is equal to:  without previous preparation (E  m) Ã  100/E,  with previous preparation [(M ²  m)M/M ² + E  M] Ã  100/E = 100 (1  Mm/EM ²) Tests to be made in duplicate at least. 2.6. Repetition The difference between the values obtained from the two determinations carried out simultaneously or in rapid succession by the same analyst shall not exceed 0,15 g of moisture per 100 g of sample. If it does so, the determinations shall be repeated. PART C 3. STANDARD METHOD FOR DETERMINING THE RATE OF PIEBALDING OF DURUM WHEAT The standard method for determining the rate of piebalding of durum wheat is that given below. 3.1. Principle Only part of the sample is used to determine the percentage of grains which have been subject to total or partial piebalding. The grains are cut using a Pohl grain cutter or an equivalent instrument. 3.2. Equipment and apparatus  Pohl grain cutter or equivalent instrument,  tweezers, scalpel,  tray or dish. 3.3. Procedure (a) The determination is carried out on a sample of 100 grams after separation of any matter other than basic cereals of unimpaired quality. (b) Spread the sample on a tray and homogenise well. (c) Insert a plate in the grain cutter and spread a handful of grains on the grid. Tap firmly to ensure that there is only one grain in each hole. Lower the movable section to hold the grains in place and then cut them. (d) Prepare sufficient plates to ensure that a minimum of 600 grains are cut. (e) Count the number of grains which have been subject to total or partial piebalding. (f) Calculate the percentage of grains which have been subject to total or partial piebalding. 3.4. Expression of results I = mass, in grams, of matter other than basic cereals of unimpaired quality, and M = percentage of cleaned grains examined which have been subject to total or partial piebalding 3.5. Result The percentage of grains which have been subject to total or partial piebalding in the test portion is: [M Ã  (100  I)]/100 = ¦ PART D 4. OTHER METHODS APPLICABLE TO DETERMINING THE QUALITY OF DURUM WHEAT 4.1. The method for determining the Hagberg falling number (amylase activity test) shall comply with ISO 3093:2004. 4.2. The standard method for determining the specific weight shall comply with ISO 7971/2:1995. 4.3. The methods of taking samples and analysis for establishing the rate of mycotoxins are those referred to in the Annex to Regulation (EC) No 1881/2006 and set out in Annexes I and II to Commission Regulation (EC) No 401/2006 (3). (1) Air temperatures inside the heating chamber. (2) Its heating capacity should be such that, when it has been pre-set to a temperature of 130 to 133 °C, that temperature can be regained in less than 45 minutes after the maximum number of test samples have been placed in the chamber to dry simultaneously. Ventilation should be such that, when small-grained cereals (common wheat, durum wheat, barley and sorghum) are dried for two hours and maize for four hours, the results from all the test samples of semolina or, as the case may be, maize that the heating chamber can hold differ by less than 0,15 % from the results obtained after drying small-grained cereals for three hours and maize for five hours. (3) OJ L 70, 9.3.2006, p. 12. ANNEX III (Article 15(2)(a)) PART A BASIC MILLING YIELD OF RICE In order to be sound, fair and of marketable quality, the milling yield of the rice must not be lower by five points than that of the basic yields set out below. Name of variety Whole-grain yield (%) Overall yield (%) Argo, Selenio, Couachi 66 73 Alpe, Arco, Balilla, Balilla GG, Balilla Sollana, Bomba, Bombon, Colina, Elio, Flipper, Frances, Lido, Riso, Matusaka, Monticili, Pegonil, Sara, Strella, Thainato, Thaiperla, Ticinese, Veta, LEDA, Mareny, Clot, Albada, Guadiamar 65 73 Ispaniki A, Makedonia 64 73 Bravo, Europa, Loto, Riva, Rosa Marchetti, Savio, Veneria 63 72 Tolima 63 71 Inca 63 70 ALFA, Ariete, Bahia, Carola, Cigalon, Corallo, Cripto, Cristal, Drago, Eolo, Girona, Gladio, Graldo, Indio, Italico, Jucar, Koral, Lago, Lemont, Mercurio, Miara, Molo, Navile, Niva, Onda, Padano, Panda, Pierina, Marchetti, Ribe, Ringo, Rio, S. Andrea, Saturno, Senia, Sequial, Smeraldo, Star, Stirpe, Vela, Vitro, Calca, Dion, Zeus 62 72 Strymonas 62 71 Anseatico, Baldo, Belgioioso, Betis, Euribe, Italpatna, Marathon, Redi, Ribello, Rizzotto, Rocca, Roma, Romanico, Romeo, Tebre, Volano 61 72 Bonnet Bell, Rita, Silla, Thaibonnet, L 202, Puntal 60 72 Evropi, Melas 60 70 Arborio, Blue Belle, Blue Belle E, Blue Bonnet, Calendal, Razza 82, Rea 58 72 Maratelli, Precoce Rossi 58 70 Carnaroli, Elba, Vialone Nano 57 72 Axios 57 67 Roxani 57 66 Pygmalion 52 71 Unnamed varieties 64 72 PART B MAXIMUM PERCENTAGES OF RICE DEFECTS In order to be sound, fair and of marketable quality, the percentages of miscellaneous impurities, the percentage of grains of rice from other varieties and the percentage of grains which are not of unimpaired quality as defined in Annex III to Regulation (EC) No 1234/2007 may not exceed the maximum percentages indicated below, for each type of rice. Miscellaneous impurities shall be understood as any foreign matter other than rice. Grain defects Round-grain rice CN code 1006 10 92 Medium and long-grain A CN codes 1006 10 94 and 1006 10 96 Long-grain B CN code 1006 10 98 Chalky grains 6 4 4 Grains striated with red 10 5 5 Spotted and stained grains 4 2,75 2,75 Amber grains 1 0,50 0,50 Yellow grains 0,175 0,175 0,175 Miscellaneous impurities 1 1 1 Rice grains of other varieties 5 5 5 ANNEX IV (Article 19(1)) INCREASES AND REDUCTIONS IN THE PRICE OF DURUM WHEAT Increases and reductions in the price of durum wheat are to be applied jointly using the amounts given below: (a) when the moisture rate of durum wheat offered for buying-in is less than 14 %, the reductions to be applied shall be those given in table 1 below: Table 1 Reductions due to the moisture content of durum wheat Moisture content (%) Reductions (EUR/t) 13,4 0,1 13,3 0,2 13,2 0,3 13,1 0,4 13,0 0,5 12,9 0,6 12,8 0,7 12,7 0,8 12,6 0,9 12,5 1,0 12,4 1,1 12,3 1,2 12,2 1,3 12,1 1,4 12,0 1,5 11,9 1,6 11,8 1,7 11,7 1,8 11,6 1,9 11,5 2,0 11,4 2,1 11,3 2,2 11,2 2,3 11,1 2,4 11,0 2,5 10,9 2,6 10,8 2,7 10,7 2,8 10,6 2,9 10,5 3,0 10,4 3,1 10,3 3,2 10,2 3,3 10,1 3,4 10,0 3,5 (b) if the moisture content exceeds 14 %, the reductions to be applied are those listed in table 2 below: Table 2 Reductions due to the moisture content of durum wheat Moisture content (%) Price reduction (EUR/t) 14,5 1,0 14,4 0,8 14,3 0,6 14,2 0,4 14,1 0,2 (c) where the percentage of broken grains exceeds 3 % for durum wheat, a reduction of EUR 0,05 shall be applied for each additional 0,1 % percentage points; (d) where the percentage of impurities found in grains exceeds 2 % for durum wheat, a reduction of EUR 0,05 shall be applied for each additional 0,1 % percentage points; (e) where the percentage of sprouted grains exceeds 2,5 %, a reduction of EUR 0,05 shall be applied for each additional 0,1 % percentage points; (f) where the percentage of miscellaneous impurities (Schwarzbesatz) found in grains exceeds 0,5 % for durum wheat, a reduction of EUR 0,1 shall be applied for each additional 0,1 % percentage points; (g) where the percentage of piebald grains in durum wheat exceeds 20 %, a reduction of EUR 0,2 shall be applied for each additional percentage point or fraction thereof. ANNEX V (Article 19(1)) INCREASES AND REDUCTIONS IN THE PRICE OF RICE 1. The increases or reductions in the price of rice shall apply to the intervention price of paddy rice offered for buying-in by multiplying the latter by the sum of the percentages of reductions and increases determined as follows: (a) where the milling yield of the rice differs from the basic milling yield for the variety concerned as set out in Part A of Annex III to this Regulation, the price increases and reductions to be applied shall be those shown in Table 1 below, in respect of each variety of rice; Table 1 Reductions and increases relating to the milling yield of rice Yield of whole-grain milled paddy rice Price increases and reductions per yield point Above the basic yield 0,75 % increase Below the basic yield 1 % reduction Overall yield of milled paddy rice Price increases and reductions per yield point Above the basic yield 0,60 % increase Below the basic yield 0,80 % reduction (b) where the defects in the grains of paddy rice exceed the permitted tolerances for the standard quality of paddy rice, the percentage reduction to be applied to the intervention price shall be as set out in Table 2 below, per type of rice; Table 2 Price reductions for defective rice grains Grain defects Percentage of defective grains resulting in a reduction in the intervention price Percentage reduction (1) applicable to the additional discrepancy beyond the lower limit Round-grain rice CN code 1006 10 92 Medium and long-grain A CN codes 1006 10 94 and 1006 10 96 Long-grain B CN code 1006 10 98 Chalky grains from 2 to 6 % from 2 to 4 % from 1,5 % to 4 % 1 % for each additional 0,5 % discrepancy Grains striated with red from 1 % to 10 % from 1 % to 5 % from 1 % to 5 % 1 % for each additional 1 % discrepancy Spotted and stained grains from 0,50 % to 4 % from 0,50 % to 2,75 % from 0,50 % to 2,75 % 0,8 % for each additional 0,25 % discrepancy Amber grains from 0,05 % to 1 % from 0,05 % to 0,50 % from 0,05 % to 0,50 % 1,25 % for each additional 0,25 % discrepancy Yellow grains from 0,02 % to 0,175 % from 0,02 % to 0,175 % from 0,02 % to 0,175 % 6 % for each additional 0,125 % discrepancy (c) where the moisture content of the paddy rice exceeds 13 %, the percentage reduction in its intervention price shall be equal to the difference between the percentage moisture content of the paddy rice offered for intervention, measured to one decimal point, and 13 %; (d) where the percentage of miscellaneous impurities in the paddy rice exceeds 0,1 %, it shall be bought in with a reduction in the intervention price of 0,02 % for each additional 0,01 % difference; (e) where a batch of paddy rice is offered for intervention for a particular variety but includes grains of other varieties exceeding 3 %, the batch shall be bought in with a 0,1 % reduction in the intervention price for each additional 0,1 % difference. 2. The reductions and increases referred to in paragraph 1 shall be established on the basis of the weighted average of the test results on the representative samples as defined in Article 16. (1) Each discrepancy is calculated from the percentage of defective grains, to the second decimal place. ANNEX VI (Article 27, second subparagraph) Correlation table Regulation (EC) No 489/2005 This Regulation Article 1  Article 2(1) Article 4(2)(a) and (b) Article 2(2)  Article 3(1) Article 15(1) Article 3(2) Article 15(2) Article 3(3) Annex III, Part B Article 4 Annex V Article 5  Article 6(1), first subparagraph Article 4(1) Article 6(1), second subparagraph  Article 6(2) and (3) Article 4(2)(a) Article 6(4) Article 4(3) Article 6(5) Article 5(1) Article 7  Article 8(1) and (2) Article 11(1) Article 8(3)  Article 9(1) Article 10(1), first subparagraph Article 9(2), first subparagraph Article 10(2) Article 9(2), second subparagraph  Article 9(3) Article 10(3) Article 10(1) Article 17(1) Article 10(2) Article 10(4), first subparagraph Article 10(3) Article 10(4), second subparagraph Article 11  Article 12(1) and (2) Article 16(1) and (2) Article 12(3)  Article 13(1), first subparagraph Article 14 Article 13(1), second subparagraph Article 16(4) Article 13(2) Article 16(5) Article 14 Article 18 Article 15(1), first subparagraph Article 19(1), first subparagraph Article 15(1), second subparagraph  Article 15(2), first and second subparagraphs Article 19(2) Article 15(2) third subparagraph Article 19(2) third subparagraph Article 16  Article 17 Article 16(3) Article 18 Article 21 Annex I  Annex II, Part A Annex III, Part A Annex II, Part B Annex V Annex III Annex III, Part B Annex IV Annex V Annex V  Annex VI 